DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/22/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of the cited document, Japanese Patent Laid-Open No. 08-237403, in page 1 of the specification (see paragraphs 0002-0004).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a/the reading unit, an/the interrupt unit, a control unit, and a selection unit, in claim 1; the control unit, in claim 2; the control unit, the reading unit, and the interrupt unit, in claim 3; a display unit, the interrupt unit, and the selection unit, in claim 4; an/the acceptance unit, and the interrupt unit, in claim 7; an/the input unit, the control unit, and the reading unit, in claim 8; a printing unit, and the reading unit, in claim 9; a/the reading unit, in claim 10; and a/the reading unit, in claim 11.
The following paragraphs can be found either in the specification and/or in the USPGPUB version. 
In paragraphs 0041-0043, 0046, 0053 and 0055 (i.e., scanner unit 112), and/or, in figure 1 (“scanner unit 112”) and/or figure 2, figure 3 (S301) and figure 4 (S401), is/are being interpreted to read on: a/the reading unit, in claims 1, 3, 8, 9, 10 and 11. 
In paragraphs 0049, 0050 (“Interrupt button 503”), and 0051, and/or, in figure 4 (S402,S403) and figure 5 (“INTERRUPT” 503), is/are being interpreted to read on: an/the interrupt unit, in claim 1, 3, 4, and 7.  
In paragraphs 0024, 0039, and 0047 (in the USPGPUB version) (control unit 115), and/or, in figure 1 (control unit 115), is being interpreted to read on: a/the control unit, in claims 1, 2, 3 and 8. 
In figures 8-9, and/or, in paragraphs 0066, 0067, 0068, 0069, and 0070, is being interpreted to read on: a/the selection unit, in claims 1 and 4.    
In paragraph 0031 (in USPGPUB version) (operation unit 114 is formed by a display unit such as LCD touch panel), and/or, in figure 1 (operation unit 114), is being interpreted to read on: a display unit, in claim 4.   
In paragraph 0050 (“The operation unit 114 accepts the input of cancelling or interruption of the scan through the screen 501”), in par. 0056 (“A screen 601 is a screen for accepting”), and in par. 79 (“operation unit 114 in which an Interrupt button 1103 is grayed out so as not to accept the an interrupt instruction given from a user”), an/the acceptance unit, in claim 7. 
In par. 0054 (In S408, the user inputs scan job settings for the interrupt scan using the operation unit 114. The CPU 103 stores the input scan job settings”), and/or, in figure 4 (S408) and in figure 1 (operation unit 114), is being interpreted to read on: an/the input unit, in claim 8.    
In figure 1 (“PRINTER UNIT” 113), and/or, in par. 0035 (“a printer unit 113”) and in par. 50 (“printing an image on a sheet of paper on the basis of the image data”), is/are interpreted to read on: a printing unit, in claim 9.     
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1, the closest prior art of record, namely, MAEDA (US 2019/0124224 A1) discloses an image reading apparatus (see figures 1 and 2, i.e., MFP 1 having a scanning function, see par 0024) comprising: a reading unit (see pars 0028-0029, i.e., image reading device 3, and par 33 “a reading device 12”, see figures 1, 2, and 5) configured to read an original document; an interrupt unit (see par 0068, When the cancel key 106 is depressed, an instruction to interrupt (i.e., cancel) the currently executed scan job or copy job is input to the ASIC 41.” See figure 10A)  configured to interrupt a first read job for reading a first original bundle by the reading unit; a control unit (i.e., CPU 44, see figure 5) configured to execute a second read job (see pars 0068, 69, 70, 71, 72, and 73, and see figures 10A, 11A, and 11C, i.e., reading of the original D, is there next original, in figure 11A), different from the first read job (see par 68, i.e., interrupt (i.e., cancel) the currently executed scan job), for reading a second original bundle, different from the first original bundle, by the reading unit while the first read job is interrupted by the interrupt unit.
The closest prior art of record, namely, MAEDA (US 2019/0124224 A1) discussed above, does not disclose, teach or suggest, a selection unit configured to select, from among one or more read jobs interrupted by the interrupt unit, a selected read job to be resumed after the second read job of the second original bundle is completed, as recited in independent claim 1. 
Claims 2-9 are allowable because they are dependent on allowable independent claim 1 above.
Independent claims 10 and 11, are directed to a method for an image reading apparatus, and a non-transitory computer-readable storing medium storing a computer 10 and 11 recite the same and/or similar claim limitations or features, as recited in the analogous or corresponding image reading apparatus of independent claim 1 discussed above. Therefore, claims 10 and 11 are found to be allowable, over the closest prior art of record, namely, MAEDA (US 2019/0124224 A1), discussed above, for the same and/or similar reasons, as discussed above, with respect to independent claim 1 above.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bridges et al. (US 2006/0268362 A1) teaches a scan preview GUI 900 may include a cancel job button 925 that permits a user to cancel the scan job. Pressing the cancel job button may cancel the current scan and return the user to the custom next scan GUI 400 (see par 0052 and see figure 9). On the other hand, if the continue button 1010 is selected for a document in the ADF, and there is additional paper in the ADF, the image or images may stay in the preview Scan 1105 window while the `Scanning` text returns in the right side of the view, as shown in the continue scanning GUI 1100 of FIG. 11. If no more paper is in the ADF, or if the flatbed was used, the scan is complete showing one or more pages of the last document scanned. Additionally, like the custom next scan GUI 400, the preview/next scan GUI 1200 may offer the user to continue the scan using the ADF or flatbed, via a scan ADF button 1210 or a scan flatbed button 1215, to change settings via a change settings button 1220, to finish the scan job via a finish the job button 1230, or to cancel the job via a cancel job button 1225. (See par 0054). 

Miyajima (US 2012/0019857 A1) teaches an image forming apparatus may include an executing unit, a cancelling unit, and a control unit to form an image on a sheet by executing a job. The executing unit interrupts a first job and executes a second job in a state that a first job is interrupted. If the executing unit executes an interrupt job, then the cancelling unit cancels sheet feed reservation of a sheet for the first job. The control unit controls to execute the second job after the cancelling unit cancels the sheet feed reservation of the sheet (see abstract). See figure 3 (interrupt key 606). Miyajima (US 2012/0019857 A1) discloses in par 0103 “The interrupt designation can be made by the user pressing the interrupt key 606 illustrated in FIG. 3. If the user presses the start key 607 to instruct execution of the job while pressing the interrupt key 606, the control apparatus 110 interrupts analysis of the job being executed and generation of the image data. The control apparatus 110 then performs control so that the job which is interrupt-designated is executed in preference to the interrupted job. If the interrupt job is input, the control apparatus 110 stops analysis of the job that has been interrupted (i.e., interrupted job), so that the print reservation of the interrupted job is not input to the reservation cue. The interrupted job may be a print job input from the external PC, or a copy job in which the reader apparatus 200 has completed reading. Upon interrupting the job being executed, the control apparatus 110 reads the image of the document of the interrupt job using the reader apparatus 200, and stores the image data in the HDD 130. (See par 0103). 

Narita et al. (US 2021/0034313 A1), filed July 20, 2020 (Foreign Priority is July 29, 2019) teaches a scanning device, suspending scanning of a set of document sheets, execute scanning of another user, and therefore enable a user to select a job to be resumed from a list of suspended jobs (see the abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677